Per Curiam,
No cause of action is alleged in the bill which in any view of it can sustain the interference of a court of equity. If there are any available merits in complainant’s case they are maintainable at law.
But there is no, ground either at law or in equity. The right of a party sued to avail himself of all proper means of defense, not only by the professional assistance of counsel, but also by expert and other testimony, the experience of persons familiar with the business, etc., and the further right to protect himself by insurance from an adverse result of uncertain litigation, are beyond question.
There was a time when all insurance, and especially of life, was looked upon with suspicion and disfavor, but it was only because regarded as a species of wagering contract. That time has long gone by. And with the intelligent study of political economy bringing the recognition of the fact that even the most apparently disconnected and sporadic occurrences are subject to at least an approximate law of averages, the insurance against loss from any such occurrence has been ■recognized as a legitimate subject of protection to the individual by a guaranty of indemnity from some party undertaking to distribute and divide the loss among a number of others for a premium giving them a prospect of profit.
There is nothing in this case that even remotely discloses the taint of maintenance, even at common law, much less of the principle of maintenance as administered at the present day with a clearly defined limitation to cases of actually malicious, dangerous or illegal intermeddling with other parties’ *41litigation': Fenn v. McCarrell, 208 Pa. 615 ; Frankfort Marine, etc., Ins. Co. v. Witty, 208 Pa. 569 ; Dives v. Fidelity & Casualty Co., 206 Pa. 199 ; Phillipsburg Horse Car Co. v. Fidelity & Casualty Co., 160 Pa. 350.
Decree affirmed.